Citation Nr: 0112483	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus aurium, right ear.

3.  Entitlement to a compensable rating for residuals of 
fracture, left mandible.

4.  Entitlement to a compensable rating for burn scar of the 
left thigh.

5.  Entitlement to a compensable rating for laceration scar 
of the right thigh.

6.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of left ulna fracture with ulnar 
nerve transposition.  

7.  Entitlement to a rating in excess of 10 percent for burn 
scars, tender, right forearm and hand.

8.  Entitlement to a rating in excess of 10 percent for burn 
scars, tender, left forearm and hand.

9.  Entitlement to a compensable rating for defective 
hearing, right ear.

10.  Entitlement to a compensable rating for residuals of 
left zygomatic fracture.

11.  Entitlement to special monthly compensation based on the 
loss of use of the left hand.

12.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to July 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 1997 and June 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal was docketed at the Board in 1999.  A Video 
Conference hearing was conducted by the undersigned Member of 
the Board in May 2000.

The first three issues listed on the title page will be 
addressed in the decision below.  The remaining issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.  


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
PTSD include complaint of flashbacks related to an inservice 
plane crash, with speech which is within normal limits for 
flow and rate of production, a non-flattened affect, relevant 
and coherent thought content and mildly dysphoric mood.

2.  The veteran's tinnitus aurium, right ear, is of constant 
severity.

3.  Current manifestations of the veteran's service-connected 
residuals of fracture, left mandible, include an absence of 
evidence demonstrative of malunion characterized by any 
degree of displacement; no restriction in inter-incisal range 
is shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.7 and Part 4, Diagnostic 
Code 9411 (2000).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus aurium, right ear, have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.10 
and Part 4, Diagnostic Code 6260 (as in effect through June 
9, 1999, and thereafter).  

3.  The criteria for a compensable rating for residuals of 
fracture, left mandible, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.7 
and Part 4, Diagnostic Code 9904 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist in the development 
of this claim, relative to the first three issues listed on 
the title page, has been met.  The veteran has been 
pertinently examined by VA for compensation purposes and 
treatment records have been obtained.  The Board also finds 
that VA's duty to notify the appellant of evidence and 
information necessary to substantiate the claim has also been 
met.  In the September 1999 Statement of the Case, the 
veteran was advised of the pertinent rating criteria and 
reasons for the denials of his claim.  Thus, he has been 
advised of the evidence necessary for the award of increased 
ratings in this case.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for PTSD, for which the RO 
has assigned a 30 percent rating under Diagnostic Code 9411 
of the Rating Schedule; for tinnitus aurium, right ear, rated 
10 percent disabling under Diagnostic Code 6260; and for 
residuals of fracture, left mandible, rated noncompensable 
under Diagnostic Code 9904.


I.  PTSD

Pursuant to Diagnostic Codes 9411, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events); a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

The veteran asserts that, due to his service-connected PTSD, 
he is "short-tempered" and that he experiences flashbacks 
involving an inservice plane crash on a nightly basis.  He 
contends, in essence, that his service-connected PTSD is more 
severely disabling than currently evaluated.  In this regard, 
when he was examined by VA in May 1999, the veteran 
elaborated that the inservice plane crash involved the 
bleeding to death of a service comrade.  He also indicated 
that he is unable to sleep for more than two-hour durations.  
On mental status examination, the veteran's speech was 
described as being "within normal limits for flow and rate of 
production;" his mood was described as being "irritable and 
mildly dysphoric", while his affect was described as being 
"constricted, but not flattened".  His thought content was 
"relevant [and] coherent", and he was oriented in all 
spheres.  His impulse control was considered to be "fair", as 
was judgment; his insight was described as being "limited".  
The examiner, after noting that the veteran's relevant 
history was "summarized adequately in the" file, commented 
that there was no indication (i.e., "reliable evidence") 
reflecting that the veteran's PTSD had "either improved or 
worsened" as of that time.  The diagnosis was PTSD.

In considering the veteran's claim for a rating in excess of 
30 percent for his service-connected PTSD, the Board has no 
reason to dispute his above-cited assertions relative to 
experiencing flashbacks pertaining to his involvement in an 
inservice plane crash as well as problematic sleep.  
Notwithstanding the foregoing consideration, however, the 
Board is of the opinion, owing to the reasoning advanced 
hereinbelow, that a rating in excess of 30 percent for his 
service-connected PTSD is not in order.  In reaching such 
conclusion, the Board would point out that, when the veteran 
was examined by VA in May 1999, his speech was described as 
being "within normal limits for flow and rate of production", 
in clear contradistinction to the requisite circumlocutory or 
stereotypical speech which (if present) would otherwise be 
characteristic of disability warranting a 50 percent rating 
under the above-cited criteria.  Further, while impaired 
abstract thinking, if shown, would comprise a characteristic 
representative of such impairment as may warrant a 50 percent 
rating, the veteran's thought content was specifically found 
to be "relevant [and] coherent" on the May 1999 examination.  
In addition, the "irritable and mildly dysphoric" mood the 
veteran was noted to then have merely comprises a 
manifestation of pertinent disablement warranting a 30 
percent rating (the veteran's present pertinent evaluation).  
Moreover, while flattened affect (if evident) would comprise 
a characteristic independently representative of disability 
warranting a 50 percent rating, the veteran's affect was 
specifically described as being "constricted" but not 
"flattened" on the May 1999 VA examination.  Further, while 
impaired impulse control, if characterized by behaviors 
including unprovoked irritability with periods of violence, 
may be representative of disablement warranting a rating in 
excess of 30 percent, see 61 Fed. Reg. 52, 695 (1996), the 
veteran's impulse control was merely described as being 
"fair" on the May 1999 VA examination, with no indication 
that it occasioned any untoward behaviors.  Finally, while 
the veteran complained of experiencing difficulty sleeping on 
the occasion of his examination by VA in May 1999, the Board 
cannot overlook the consideration that, even if his 
problematic sleep constituted sleep impairment of chronic 
derivation, it would still only be independently 
characteristic of pertinent disablement commensurate with a 
30 percent rating, identical to the veteran's present 
pertinent evaluation.  In light of the foregoing 
observations, then, the Board is of the opinion that the 
preponderance of the evidence is against his claim for a 
rating in excess of 30 percent for PTSD.  

In determining that entitlement to a rating in excess of 30 
percent for the veteran's service-connected PTSD is not 
warranted, the Board has given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected PTSD more closely approximate those required for a 
50 percent rating than they do the 30 percent rating 
presently assigned.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411.  


II.  Tinnitus Aurium, Right Ear


Pursuant to Diagnostic Code 6260, as in effect through June 
9, 1999, a 10 percent rating was warranted for "persistent" 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  In accordance with Diagnostic Code 6260, effective 
June 10, 1999, see 64 Fed. Reg. 25,202-210 (May 11, 1999), a 
10 percent rating is warranted for "recurrent" tinnitus.  

The veteran asserts that his tinnitus is sufficiently 
problematic that he recently purchased a machine which 
simulates the sound of incoming ocean waves as "background" 
noise to help him sleep.  In this regard, when the veteran 
was pertinently examined by VA in June 1999, he was noted to 
experience what was described as a "constant, hissing type 
tinnitus".  

In considering the veteran's claim for a rating in excess of 
10 percent for tinnitus, the Board would point out that his 
presently assigned 10 percent rating is the maximum 
authorized schedular evaluation therefor in accordance with 
either temporal promulgation of Diagnostic Code 6260 set 
forth above.  Merely in passing, the Board would emphasize 
that the veteran's right ear tinnitus, being of "constant" 
severity, clearly warrants (under either above-addressed 
promulgation) his presently assigned (maximum) 10 percent 
rating.  Still, a rating in excess of 10 percent might yet be 
assigned for the veteran's tinnitus pursuant to the 
provisions of 38 C.F.R. § 4.10, as pertinent to tinnitus-
occasioned impairment in the veteran's ability to function 
under the ordinary conditions of daily life.  In this regard, 
at his May 2000 hearing, the veteran indicated that his 
tinnitus affected his ability to sleep.  However, as noted 
above, he further indicated that he had purchased a machine 
which simulates the sound of incoming ocean waves as 
"background" noise to help him sleep, and that such device 
was helpful "to eliminate some of [his] tinnitus".  The 
latter consideration, in the Board's view, militates 
persuasively against any notion of entitlement to a rating in 
excess of 10 percent for the veteran's tinnitus predicated on 
the provisions of 38 C.F.R. § 4.10.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. § 4.10 and Part 4, Diagnostic Code 
6260 (as in effect through June 9, 1999, and thereafter).


III.  Residuals of Fracture, Left Mandible

Pursuant to Diagnostic Code 9904, a noncompensable rating is 
warranted for malunion of the mandible with "[s]light 
displacement"; if there is "[m]oderate displacement", a 10 
percent rating is warranted.  

The veteran contends, in essence, that his service-connected 
residuals of fracture, left mandible, are sufficiently 
disabling as to warrant a compensable rating.  In this 
regard, however, while a 10 percent rating, pursuant to Code 
9904, is warranted for malunion of the mandible with 
"[m]oderate displacement", pertinent X-ray examination of the 
veteran's mandible, performed by VA in June 1995 (and the 
impression on which was "negative"), revealed no evidence of 
malunion characterized by any degree of displacement.  In 
addition, when the veteran was examined by VA in October 
1998, there was no restriction in inter-incisal range was 
noted, as would be necessary for a compensable rating in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 9905 
(2000).  Given the foregoing, and in the absence of any 
evidence demonstrative of jaw/mandibular displacement, the 
Board is constrained to conclude that the veteran's presently 
assigned noncompensable rating for residuals of fracture, 
left mandible, even with consideration of the above-stated 
provisions of 38 C.F.R. § 4.7, is wholly appropriate.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 4.7 and Part 
4, Diagnostic Code 9904.

In making these determinations, the Board has considered the 
veteran's and his wife's hearing testimony.  While they are 
competent to testify to observable symptoms and belief in the 
merits of the claim, as lay persons, they are not competent 
to provide medical diagnoses or opinions.


ORDER

A rating in excess of 30 percent for PTSD is denied. 

A rating in excess of 10 percent for tinnitus aurium, right 
ear, is denied.

A compensable rating for residuals of fracture, left 
mandible, is denied.


REMAND

As was indicated above, there has been a significant change 
in the law during the pendency of this appeal, i.e., on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.  In view of this legislation, as cited in greater 
detail below, in addition to other reasons set forth 
hereunder, a remand is required.  

The veteran's service-connected burn scar of the left thigh 
is rated noncompensable pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7802 (2000).  A compensable rating under such 
Code is warranted if the affected area or areas demarcate an 
expanse which approximates one square foot.  Although the 
pertinent diagnosis in conjunction with the veteran's related 
examination by VA in May 1999 implicated "several round spots 
as residual[s] of" burns the veteran had sustained on his 
left thigh, the examination report gives no indication of the 
approximate dimensions of the area/expanse of the related 
scarring.  The Board is, therefore, of the opinion that 
another examination by VA, as specified in greater detail 
below, should be performed before further appellate action 
bearing on this aspect of the appeal ensues.  

The veteran's service-connected laceration scar of the right 
thigh is rated noncompensable pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7805 (2000).  A compensable rating under such 
Code is warranted if the scarring occasions limitation of 
function involving any affected part.  Although the pertinent 
diagnosis in conjunction with the veteran's related 
examination by VA in May 1999 implicated cicatrix of the skin 
owing "to laceration of the right thigh", the examination 
report gives no indication of either whether the scarring 
produces any related functional limitation, as is necessary 
for a compensable rating under Code 7805, or whether the 
scarring is objectively tender/painful, as would warrant a 
compensable rating under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7804 (2000).  The Board is, therefore, of the 
opinion that another examination by VA, as specified in 
greater detail below, should be performed before further 
appellate action bearing on this aspect of the appeal ensues.  

With respect to the veteran's service-connected residuals of 
left zygomatic fracture, such disability is currently rated, 
on an analogous basis, as being noncompensable pursuant to 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5296 
(2000).  A compensable rating under such Code implicates the 
actual loss of bone expanse encompassing various dimensions.  
However, the veteran's pertinent examination by VA in May 
1999 does not appear to have included any attempt to 
ascertain the foregoing.  The Board is, therefore, of the 
opinion that another examination by VA, as specified in 
greater detail below, should be performed before further 
appellate action bearing on this aspect of the appeal ensues.

Concerning the veteran's claim for a rating in excess of 30 
percent for postoperative residuals of left ulna fracture 
with ulnar nerve transposition, at his May 2000 personal 
hearing he indicated that pertinent nerve conduction studies 
had been performed by VA approximately "two months" earlier 
(see page 7 of transcript).  Although the results of such 
testing are of direct bearing on the veteran's related claim, 
a copy of any report(s) that may have been prepared in 
conjunction with such testing has not been obtained.  Further 
development to facilitate the accomplishment of the same is, 
therefore, specified below.  The Board is also of the opinion 
that an updated VA examination, relative to the veteran's 
claim for a rating in excess of 30 percent for postoperative 
residuals of left ulna fracture with ulnar nerve 
transposition and loss of use of the left hand, would be 
helpful before further appellate action ensues.

With respect to the seventh and eighth issues listed on the 
title page, i.e., those comprising the veteran's claims of 
entitlement to a rating in excess of 10 percent for burn 
scars, tender, each forearm and hand, he asserted, at the May 
2000 hearing, that the original pertinent rating decision, 
entered in December 1969 (which assigned a 10 percent rating 
for "scars, burns, forearms [and] fingers") and any 
subsequent rating decision which continued such evaluation, 
involved, in any instance, "clear and unmistakable error" 
(CUE).  Given such allegation, then, and because the 
adjudication of such CUE claims has the potential to moot the 
seventh and eighth issues listed on the title page, the Board 
is of the opinion that these CUE claims must be adjudicated 
by the RO before any further appellate action relative to the 
seventh and eighth issues listed on the title page ensues.  
Further development relative to the foregoing is, 
accordingly, specified below.

Regarding the veteran's claim of entitlement to a compensable 
rating for defective hearing, right ear, at the May 2000 
personal hearing he asserted a claim for service connection 
for defective hearing involving his left ear.  Because a 
grant of service connection for left ear hearing loss would 
bear on the criteria under which hearing loss in the 
presently service-connected right ear is evaluated, the Board 
will defer consideration of the certified claim of 
entitlement to a compensable rating for defective hearing, 
right ear, pending the RO's adjudication, addressed in 
greater detail hereinbelow, of the veteran's raised claim for 
service connection for left ear hearing loss.

Inasmuch as the pending adjudications by the RO, as addressed 
above as well as hereinbelow, are, in view of 38 C.F.R. 
§ 4.16 (2000), of potentially direct bearing on the veteran's 
certified claim for a TDIU, appellate consideration of the 
latter will be deferred pending the aforementioned 
adjudications by the RO. 

The record also reflects that the veteran is presently in 
receipt of Social Security Administration (SSA) benefits 
based upon disability.  The April 1996 decision reflects that 
the veteran's left ulnar neuropathy was among the 
disabilities considered.  Since the record pertaining to the 
proceeding in which the veteran was awarded such benefits 
may, thus, bear on one or more issues yet to be accorded 
appellate consideration, the Board is of the opinion that a 
copy of the same should be procured by the RO.

The veteran has indicated that he participated in a program 
of VA vocational rehabilitation, but did not finish the 
course as he was unable, due to service-connected disability, 
to engage in the work he was being trained for.  Relative to 
the issue of entitlement to a TDIU, information concerning 
his participation in vocational training would be relevant.  
Thus, the RO should obtain and associate with the claims 
folders the veteran's VA vocational rehabilitation folder.

Finally, at the May 2000 hearing, the veteran asserted a 
claim of entitlement to service connection, to include as 
secondary to PTSD, for residuals of dental trauma for 
purposes of entitlement to Class II(a) outpatient dental 
treatment by VA.  This issue is inextricably intertwined with 
the TDIU claim on appeal.  Development pertaining to this 
claim is, therefore, specified below.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran to inquire of him concerning 
the following:

(a.)  Whether, with respect to any of the 
disabilities implicated in issues 4-11, 
as listed on the title pages, as well as 
with reference to any above-cited 
recently asserted claim, he has at any 
time received treatment under non-VA 
auspices and for which the related 
clinical records have not already been 
submitted.  For each such non-VA health 
care provider, the veteran should be 
requested to provide the name(s), 
address(es) and approximate date(s) of 
treatment.  After securing the necessary 
release(es), the RO should obtain these 
records.

(b.)  Whether he has at any time received 
treatment, with respect to each 
disability implicated in issues 4-11, as 
listed on the title pages, as well as 
with reference to any above-cited 
recently asserted claim, at any VA 
facility other than the John Cochran VA 
Medical Center in St. Louis, Missouri.  
Thereafter, with respect to all indicated 
VA facilities, the RO should take 
appropriate action to procure copies of 
clinical reports pertaining to treatment 
rendered the veteran, to include, in any 
event, all clinical reports, to 
specifically include the report(s) 
pertaining to nerve conduction studies 
accomplished in apparently March-April 
2000, which may have been prepared in 
conjunction with treatment rendered the 
veteran at any time at the John Cochran 
VA Medical Center in St. Louis, Missouri. 

2.  The RO should take appropriate action 
to procure a copy of the complete record 
pertaining to the proceeding in which the 
veteran was awarded SSA benefits based 
upon disability.

3.  The RO should obtain and associate 
with the claims folders the veteran's VA 
vocational rehabilitation folder and any 
related folder or materials.

4.  Thereafter, the RO should take 
appropriate action to schedule the veteran 
to undergo pertinent examination(s) by VA 
to determine the current severity of his 
(1) service-connected burn scar of the 
left thigh; (2) service-connected 
laceration scar of the right thigh; (3) 
service-connected residuals of left 
zygomatic fracture (the same to include 
ascertainment of the expanse/area of any 
actual bone loss); and (4) service-
connected postoperative residuals of left 
ulna fracture with ulnar transposition, as 
well as loss of use of the left hand.  
With respect to the foregoing VA 
examination(s), any special diagnostic 
studies deemed necessary (by any VA 
examiner) should be performed, and the 
claims folders should be provided to each 
examiner for review prior to the 
respective examination.  The appropriate 
examiner should also be asked to provide 
an opinion as to the medical probability 
that the veteran has loss of use of the 
left hand due to service-connected 
disability.

5.  The RO should review the report 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination was performed in 
compliance with the Board's respective 
examination instructions.  Any necessary 
corrective action should be undertaken.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the above-cited recently 
asserted claims for (1) service connection 
for defective hearing involving the left 
ear; (2) whether a December 1969 rating 
decision, which assigned a 10 percent 
rating for "scars, burns, forearms [and] 
fingers", and any subsequent rating 
decision which continued such evaluation, 
involved, in any instance, clear and 
unmistakable error; and (3) entitlement to 
service connection, to include as 
secondary to PTSD, for residuals of dental 
trauma for purposes of entitlement to 
Class II(a) outpatient dental treatment by 
VA.  

The RO should readjudicate the final nine 
issues listed on the title page.

8.  Relative to all certified claims, if 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should contain reference 
to documentation that notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
complete.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

